Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 1 of 15




           EXHIBIT B
           Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 2 of 15

                                                                                                 USOO6982522B2


(12) United States Patent                                                       (10) Patent No.:              US 6,982,522 B2
       Omoto                                                                    (45) Date of Patent:                       Jan. 3, 2006
(54) LED DEVICE INCLUDING PHOSPHOR                                                5,813,753 A * 9/1998 Vriens et al. ............... 362/293
        LAYERS ON THE REFLECTING SURFACE                                    2002/0021085 A1* 2/2002 Ng ...................         ... 313/499
                                                                            2003/0201451 A1       10/2003 Suehiro et al. ............... 257/98
(75) Inventor: Masatoshi Omoto, Osaka (JP)                                              FOREIGN PATENT DOCUMENTS
(73) Assignee: Sharp Kabushiki Kaisha, Osaka (JP)                          JP                11-31845         2/1999
                                                                           JP                11-40858         2/1999
(*) Notice:     Subject to any disclaimer, the term of this                JP
                                                                           JP
                                                                                            11-46O15
                                                                                         2000-223750
                                                                                                              2/1999
                                                                                                              8/2000
                patent is extended or adjusted under 35
                U.S.C. 154(b) by 61 days.                                                    OTHER PUBLICATIONS
(21) Appl. No.: 10/667,669                                                 First Office Action in Chinese Patent Application No.
                                                                           03143490.8 dated Feb. 18, 2005.
(22) Filed:     Sep. 23, 2003                                              * cited by examiner
(65)                    Prior Publication Data                             Primary Examiner-Karabi Guharay
        US 2004/0066140 A1            Apr. 8, 2004                         (74) Attorney, Agent, or Firm-Morrison & Foerster LLP
(30)             Foreign Application Priority Data                         (57)                     ABSTRACT
  Oct. 7, 2002         (JP)    ............................. 2002-293693   The present invention provides an LED device 1 as a light
                                                                           Source having an excellent color reproducibility and high
(51) Int. Cl.                                                              luminance. The LED device 1 comprises: a base 2 having a
        HOIL 33/00              (2006.01)                                  receSS 4 with the upper Surface opened, the inner wall
(52) U.S. Cl. ...................... 313/502; 313/498; 313/512;            Surface of the receSS 4 constituting a reflection Surface 4a, a
                                                               257/98      LED chip 5 disposed on the inner bottom of the recess 4; a
(58) Field of Classification Search ................ 313/498,              resin 10 filled in the recess 4, the resin 10 including
                                    313/500-503; 257/98                    phosphors 7a, 7b, 7c which absorb a part of light emitted
     See application file for complete search history.                     from the LED chip to convert the wavelength thereof and
                                                                           emit light; and a phosphor layer 6a, 6b, 6c formed on the
(56)                    References Cited                                   reflection Surface 4a, the phosphor layer 6a, 6b, 6c including
                                                                           the phosphors 7a, 7b, 7c.
                U.S. PATENT DOCUMENTS
       5,593,782 A *     1/1997 Budd ......................... 428/403                     16 Claims, 8 Drawing Sheets
    Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 3 of 15


U.S. Patent       Jan. 3, 2006    Sheet 1 of 8         US 6,982,522 B2




              iii.
                                   1.




              MZZ   a

                                   8
    Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 4 of 15


U.S. Patent       Jan. 3, 2006    Sheet 2 of 8         US 6,982,522 B2
    Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 5 of 15


U.S. Patent       Jan. 3, 2006    Sheet 3 of 8                   US 6,982,522 B2




                                          ra
                                  Z.   Y-77      2   7   7   7


    3a


               III.
Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 6 of 15




                            O
                                  77
                                       A
                             A   (,
                           V 127 SAZZZ

                             TVIII,   5
Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 7 of 15




          4a        4.           1 O     6         2




               / W/6/
     aaaZaaaaZZY
                             a
                             YZ247     Yaaay2
                                                   /
            1 7
                          2 a.
    Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 8 of 15


U.S. Patent        Jan. 3, 2006            Sheet 6 of 8




              4a                                       O        6     2

       ra            Wa
                      W
                        or      a  W
                           a’ a o Af

              N   f
              Af. A
               & 4  |
       -TV/WTVT.
              1777                                              777




                                  4.               1 O          6     2

                     Wa o              A       A
                                                      W    of
                                              C    o /
                                                  A.

                                                           /
                                       7H.     5
Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 9 of 15
    Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 10 of 15


U.S. Patent        Jan. 3, 2006         Sheet 8 of 8        US 6,982,522 B2


     Fig. 1, 5




               as s a sess e o 'ose
                         run      to   Lo   R    Y     SN

                           (%) eouenoeLye
         Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 11 of 15


                                                     US 6,982,522 B2
                              1                                                                       2
        LED DEVICE INCLUDING PHOSPHOR                                  reflection on the mortar-like inner wall Surface of the base
       LAYERS ON THE REFLECTING SURFACE                                101) can not be conducted, causing a reduction of luminance
                                                                       of LED device 100. FIG. 10 shows reflectance of
         BACKGROUND OF THE INVENTION                                   AMODELE A-4122NL used for the base 101.

   The present invention relates to an LED device used                             SUMMARY OF THE INVENTION
mainly for backlight of liquid crystal display of personal
digital assistant and So on and for all kinds of indicators.              Thus, it is an object of the present invention to provide an
Particularly, the LED device has phosphors that are excited            LED device as a light Source having excellent color repro
by light emitted from an LED to emit light of different                ducibility and high luminance.
wavelength from the light emitted from the LED and is used                In order to attain the above object, the present invention
for an LED light Source emitting white or neutral light.               provide a LED device, comprising:
   Recently, demand for cellular phone and So on using color              a base having a receSS with the upper Surface opened, the
LCD has been expanded. As a backlight Source of the color                    inner wall Surface of the receSS constituting a reflection
LCD, a white LED device has been used. A white LED                15        Surface;
device 100 as shown in FIG. 14 is provided with a base 101                a LED chip disposed on the inner bottom of the recess;
made of white-light reflecting resin, i.e., AMODEL(R), VEC                a resin filled in the receSS, the resin including phosphors
TRACE) and so on and metal frames 102. On the inside                        which absorb a part of light emitted from the LED chip
bottom of a mortar-like or cone-like portion of the base 101                 to convert the wavelength thereof and emit light; and
and on the metal frame 102, an LED chip (light emitting                   a phosphor layer formed on the reflection Surface, the
diode) 103 is mounted. The LED chip 103 is a blue LED                        phosphor layer including the phosphors.
emitting light having a wavelength of around 460 nm.                      According to the present invention, when the emitted light
Conduction of the LED chip 103 is made through an Au wire              from the LED chip reaches the phosphor layer, the phos
104 and conductive adhesive 105. According to the structure            phors included in the phosphor layer convert the wavelength
of the LED chip 103, the conduction may be accomplished           25
                                                                       of the emitted light from the LED chip and emit light. Thus,
through the Au-Au connection by a facedown method and                  the emitted light can be effectively converted, enhancing
also may be made through two Au wires. The LED chip 103                reflection efficiency and luminance.
is fixed by a transmission type of resin 106 Such as epoxy                The emitting wavelength of the LED chip is preferably
resin, Silicon resin and So on.                                        430 nm or below. Using Such a light emitting Source of
   In order to obtain predetermined light tone and chroma              blue-violet region, it is possible to effectively excite the
ticity coordinate, the resin 106 includes YAG phosphors 107            phosphors which emit three primary colors, i.e., red, green
which emit light of different wavelength from the wave                 and blue and which has a low conversion efficiency by the
length of light emitted from the LED chip 103, i.e., which             light of wavelength of blue region.
absorb a part of the light emitted from the LED chip 103 and              The phosphor layer preferably comprises a plurality of
convert the wavelength of it to emit light. AS described          35
                                                                       phosphor layers each of which is excited to emit a different
above, in the generally used white LED device 100, a                   wavelength of light from each other. In an embodiment, the
pseudo-white light emission is made by a combination of the            phosphor layer comprises three layers each of which is
blue LED chip 103 and the YAG phosphors 107. That is, the              excited by the light from the LED chip to emit light of red,
pseudo-white light emission is accomplished through a color
mixture emission by a combination of or a complementary           40   green and blue, respectively. Thus, the light intensity of the
color of a blue light emitted from the blue LED chip 103 and           LED device is remarkably enhanced, enabling to produce an
a yellow light emitted from the excited YAG phosphors 107              LED device of high color rendering properties including red,
(for example, refer to Japanese Laid-open patent publication           green and blue.
No. 2000-223750, FIG. 2).                                                 In this case, the plurality of phosphor layerS is preferably
   However, the pseudo-white light is not obtained by a color     45   So arranged that the phosphor layer closer to the outside
mixture of three primary colors, i.e., red, green and blue,            emits the shorter wavelength of light. In an embodiment, the
resulting in a disadvantage of less reproducibility of espe            phosphor layers are disposed to be excited by the light from
cially red. Thus, a white LED device (not shown) of good               the LED chip to emit light in the order of red, green and blue
color quality which is a combination of a blue LED 103 and             toward the outside from the inside. Thus, the incident light
phosphors emitting red, blue and green lights can be              50   to the phosphor layer is increased, causing improvement of
devised. AS the phosphors emitting red, blue and green lights          light intensity.
have a low excitation efficiency or a low wavelength                      The phosphor layer is preferably formed by a method
conversion efficiency, luminance of the white LED device is            Selected from the group consisting of vacuum depositing,
low, resulting in a disadvantage of being off from practical           printing and ink-jet applying.
 Sc.                                                              55      The phosphors are preferably enclosed by micro-capsules
  In order to solve the above problems, in stead of the blue           each comprising Si as a main component. Thus, transmis
LED 103 emitting light having a blue-region wavelength of              sion of the emitted light from the LED chip can be prevented
460 nm, it can be devised to use an LED emitting light                 and the efficiency of reflecting the emitted light can be
having a short blue-violet-region wavelength of 430 nm or              enhanced.
below to improve the excitation efficiency of the phosphors.      60      The base is preferably made of glass or metal material. If
However, when the wavelength of the emitting light is                  the base consists of glass, it can be reduced that the light that
changed to an ultraViolet region from the blue-violet-region           has finally reached the inner wall Surface of the receSS is
wavelength of 430 nm or below, even the high-efficiency                transmitted through the inner wall surface, while if the base
light-reflecting resin (AMODEL(R), VECTRACE) and so on)                consists of metal material, it can be eliminated that reflec
used as the base 101 of the LED device 100 of the visible         65   tance of the light on the inner wall Surface (reflection
light region has a rapidly reduced light reflectance in a short        Surface) of the recess is reduced every wavelength of the
wavelength region. Thus, the reflection on the base 101 (the           light.
           Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 12 of 15


                                                      US 6,982,522 B2
                               3                                                                      4
   The phosphor layer is preferably overlaid on a metal                    FIG. 3 is an enlarged sectional view of the LED device of
plating applied on the reflection Surface.                               FIG. 2;
   The metal plating is preferably applied by means of a                   FIG. 4 is an enlarged sectional view of a variation of the
composite plating method in which electrodeposition is                   LED device of FIG. 1
conducted as the phosphors are dispersed in the plating                    FIG. 5 is a sectional view of a variation of the LED device
liquid of the metal plating.                                             of FIG. 1;
   In order to attain the above object, the present invention              FIG. 6 is a sectional view of a variation of the LED device
also provide a LED device, comprising:                                   of FIG. 1;
   a base having a receSS with the upper Surface opened, the               FIG. 7 is a sectional view of a variation of the LED device
      inner wall Surface of the receSS constituting a reflection         of FIG. 1;
     Surface;                                                              FIG. 8 is a sectional view of a variation of the LED device
  a LED chip disposed on the inner bottom of the recess;                 of FIG. 1;
  a resin filled in the receSS, the resin including phosphors              FIG. 9 is a sectional view of a variation of the LED device
    which absorb a part of light emitted from the LED chip               of FIG. 1;
    to convert the wavelength thereof and emit light; and           15     FIG. 10 is a sectional view of a variation of the LED
  an ultraViolet rays reflecting material applied on the                 device of FIG. 1;
     reflection Surface.                                                   FIG. 11 is a sectional view of a variation of the LED
   Preferably, mirror Surface particles each having a mirror             device of FIG. 1;
                                                                           FIG. 12 is a sectional view of a variation of the LED
Surface are dispersed in the Surface layer of the resin filled
in the recess at the rate of 10% or below of the Surface area.           device of FIG. 1;
Thus, the light that has reached Surface layer of the resin                FIG. 13 is a perspective view of a variation of the LED
from the LED chip is reflected on the mirror Surface par                 device of FIG. 1;
ticles, returned to the inside of the device again and con                 FIG. 14 is a sectional view of a conventional LED device;
verted by the phosphors in the resin. As a result, wavelength            and
conversion efficiency of the light from the LED chip is             25     FIG. 15 is a graph showing reflectance of AMODEL(R)
enhanced.                                                                A-4122NL used for the base.
   Preferably, the LED device further comprises a reflection                          DETAILED DESCRIPTION OF THE
resin layer disposed on the opening of the receSS Separately                            PREFERRED EMBODIMENTS
from the resin, the reflection resin layer being formed on or
glued to the resin, the reflection resin layer including mirror             FIG. 1 is a perspective view of an LED device 1 according
Surface particles each having a mirror Surface. Thus, the                to the present invention and FIG. 2 is a sectional view
light that has reached the reflection resin layer is reflected on        thereof. The LED device 1 is provided with a rectangular
the mirror Surface particles, returned to the inside of the              base 2 and metal frames 3 for electrical connection. The base
device again and excite the phosphors in the resin. AS a            35   2 comprises resin material, for example, AMODEL(R), VEC
result, wavelength conversion efficiency of the light is                 TRACE) and so on having a high reflection efficiency of
enhanced.
   Preferably, dyes are mixed in the resin. In a case that the           visible light. In the middle portion of the base 2, a mortar
LED chip is deteriorated after using the LED device for a                like or cone-like receSS 4 with the upper Surface opened is
                                                                         formed. On the inner bottom of the recess 4 and on the metal
long time, the dye is decolorized, allowing the transmittance       40   frame 3, an LED chip (light emitting diode) 5 is disposed.
of the resin to be improved. As a result, apparent decline of            The inner wall surface (reflection surface) 4a of the mortar
the luminance of the LED device can be prevented.                        like receSS 4 is arranged to reflect light emitted from the
   Preferably, the LED device is provided with an ultraviolet            LED chip 5 to prevent the base 2 from absorbing the emitted
cut filter or ultraviolet reflection member for cutting ultra            light. The metal frames 3 are disposed in the base 2 when
violet light having a wavelength of 400 nm or below on the          45   insert molding the base 2 and comprises terminal electrodes
opening of the receSS. Thus, the influence of the ultraViolet            3a, 3b.
ray upon a user can be reduced.                                             On the inner wall Surface 4a of the receSS 4, a phosphor
   Preferably, the LED device is provided with a phosphor                layer 6 is formed. The phosphor layer 6 comprises a plurality
thin layer including the phosphors on the opening of the                 of layers each for emitting a different wavelength of light, in
receSS, the Surface of the phosphor thin layer being trimmed        50   particular comprises a three layer Structure of a first layer 6a,
using a laser trimming method. Thus, a desired wavelength                a Second layer 6b and a third layer 6c Starting from the inside
can be obtained in the LED device, which reduces the                     to the outside. The first layer 6a, the second layer 6b and the
variation in the color tone of the lights emitted from the LED           third layer 6c include phosphors 7a, 7b, 7c, respectively
devices.
  Preferably, a heat pipe may be disposed inside the base.               which convert the emitting wavelength of the LED chip 5 to
                                                                    55   red, green and blue (each absorbs a part of the emitting light
  Preferably, the center portion of the bottom of the base is            from the LED chip 5 and converts the wavelength to emit
protruded below.                                                         light). In order to form the phosphor layer 6, a vacuum
                                                                         deposition or an application by an ink-jet application method
      BRIEF DESCRIPTION OF THE DRAWINGS                                  may be conducted in the order of the third layer 6c, the
                                                                    60   second layer 6b and the first layer 6a. Alternatively, each
   Further objects and advantages of the present invention               layer may be embedded in the order of the third layer 6c, the
will become clear from the following description taken in                Second layer 6b and the first layer 6a and then unnecessary
conjunction with the preferred embodiments thereof with                  portions may be removed. A phosphor layer 6 molded
reference to the accompanying drawings, in which:                        beforehand to fit into the inner wall Surface 4a of the
   FIG. 1 is a perspective view of an LED device according          65   mortar-like receSS 4 may be glued to the inner wall Surface
to the present invention;                                                4a of the receSS 4. In the present embodiment, although three
  FIG. 2 is a sectional view of the LED device of FIG. 1;                kinds of phosphor layerS 6a, 6b, 6c including phosphorS 7a,
         Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 13 of 15


                                                     US 6,982,522 B2
                              S                                                                        6
7b, 7c respectively are provided, only one phosphor layer 6             Surface 4a or the reflective Surface of the recess 4 is
may be provided so that absorption of the emitted light from            effectively reflected based on the reflection property of the
the LED chip 5 into the inner wall surface 4a of the recess             resin constituting the base 2 to reach inside the translucent
4 can be prevented.                                                     resin 10 or the emitting surface of the device 1. Thus, light
   The LED chip 5 is bonded to the terminal electrode 3a of             that passes through the inner wall Surface 4a can be signifi
the metal frame 3 through an Au wire 8 and electrically                 cantly reduced. AS described above, the quantity of light
connected to the terminal electrode 3b through a conductive             reaching the emitting Surface of the device 1 is improved and
adhesive 9. The LED chip 5 is one that emits light ranging              the luminance and the light intensity of the light are also
from blue Violet to ultra Violet and having a emitting                  improved.
wavelength of 430 nm or below when powered.                               As a variation of the above embodiment, as shown in FIG.
   Inside the recess 4 and around the LED chip 5, a trans               4, a phosphor layer 6' including three kinds of phosphorS 7a,
lucent resin 10, for example, epoxy resin, Silicon resin,               7b, 7c may be formed. In the phosphor layer 6', the phos
acrylic resin and So on is filled (sealed) So that fixation and         phors 7a, 7b, 7c are disposed in order in a vertical direction.
protection of the LED chip 5 is attempted. In the translucent           In such phosphor layer 6', the emitted light can be effectively
resin 10 are mixed the phosphors 7a, 7b, 7c.                       15   converted, enhancing the reflection efficiency.
   Next, operation of the LED device 1 having the construc                 As shown in FIG. 5, the phosphors 7a, 7b, 7c sealed
tion above will be described.                                           together with the translucent resin 10 may be enclosed by
  When conduction between the terminal electrodes 3a, 3b                micro-capsules each comprising Si as a main component,
is permitted and the LED chip 5 emits light, the light emitted          preventing transmission of the emitted light from the LED
from the LED chip 5 passes through the translucent resin 10             chip 5 and enhancing the reflection efficiency.
and is emitted from the emitting surface of the LED device                AS an another variation of the above embodiment, the
1, i.e., the opening of the receSS in the top Surface. A part of        base 2 may be made not of resin material but of glass
the emitted light from the LED chip 5 is converted by the               material. The glass material reduces that the light that has
phosphors 7a, 7b, 7c mixed in the translucent resin 10 into             finally reached the inner wall surface 4a of the recess 4 is
longer wavelength side than that of the emitted light from         25   transmitted through the inner wall Surface 4a. Alternatively,
the LED chip 5, in particular, red wavelength, green wave               the base 2 may be made of metal material. In this case, it can
length and blue wavelength which in turn are mixed to a                 be eliminated that reflectance of the light on the inner wall
desired chromaticity coordinate within the translucent resin            Surface (reflection Surface) 4a of the recess 4 is reduced
10 and then emitted from the emitting Surface of the LED                every wavelength of the light.
device 1. In this case, the wavelength of the emitted light                AS a Still another variation, metal plating Such as nickel
from the LED chip 5 is 430 nm or below. Therefore, in                   plating, copper plating and So on can be applied on the inner
comparison with the case that the phosphors 7a, 7b, 7c are              wall surface (reflection surface) 4a of the recess 4. The metal
excited by light having a wavelength of blue region, i.e., a            plating can eliminate, in the same manner as the case
wavelength of 460 nm, an excitation efficiency is enhanced              described above, that reflectance of the light on the reflection
and luminance and light intensity of the light emitted from        35   Surface is reduced every wavelength of the light. In this case,
the emitting surface of the LED device 1 are enhanced.                  it is preferable to overlay the phosphor layer 6 after applying
Since the color mixture of three primary colors, i.e., red,             the metal plating on the reflection Surface. The metal plating
green and blue is made, the white LED having a good color               may be applied by means of a composite plating method in
quality level can be obtained.                                          which electrodeposition is conducted as the phosphorS 7a,
   A part of the emitted light from the LED chip 5 passes          40   7b, 7c are dispersed in the plating liquid of the metal plating.
through the translucent resin 10 and reaches the phosphor               The metal plating brings about Simultaneous effects both of
layer 6 applied on the inner wall surface 4a. The emitted               wavelength conversion due to excitation of the phosphors
light from the LED chip 5 is converted by the phosphors 7a,             and reflection on the metal Surface and Simplifies production
7b, 7c mixed in the translucent resin 10 into longer wave               proceSS.
lengths than that of the emitted light from the LED chip 5.        45     AS shown in FIG. 6, in Stead of applying the phosphor
In particular, firstly, the emitted light of LED is converted by        layer 6 on the reflection Surface, it is also possible to apply
the phosphors 7a included in the first layer 6a of the                  an ultraViolet rays reflecting material 12 Such as titanium
phosphor layer 6 into red wavelength side. The remaining                oxide for preventing light absorption on the inner wall
emitted light which has passed through the first layer 6a are           Surface 4a of the receSS 4.
then converted by the phosphors 7b included in the second          50      In the translucent resin 10 molded in the mortar-like
layer 6b of the phosphor layer 6 into green wavelength Side.            receSS 4, mirror Surface particles 13 each having a Smaller
Finally, the remaining emitted light which has passed                   Specific gravity than that of the resin 10 and a mirror Surface
through the Second layer 6b are converted by the phosphors              may be mixed at the rate of 1% or below of the translucent
7c included in the second layer 6b of the phosphor layer 6              resin 10. In this case, as shown in FIG. 7, after the resin 10
into blue wavelength side. Thus, the emitted light reaches         55   is cured, the mirror Surface particles 13 are dispersed in the
the first layer 6a, the second layer 6b and third layer 6c              surface layer of the resin 10 filled in the emitting surface or
Sequentially and is converted into lights having red, green,            the recess 10 of the device 1 at the rate of 10% or below of
blue wavelengths in the respective layers. Since the phoS               the Surface area. Thus, the light that has reached Surface
phor layer 6 is disposed So that the phosphor layer closer to           layer of the resin 10 from the LED chip 5 is reflected on the
the outside emits the shorter wavelength of light, the emitted     60   mirror Surface particles 13, returned to the inside of the
light can be effectively converted according to the difference          device 1 again and converted by the phosphors 7a, 7b, 7c in
of refraction index, improving the reflection efficiency. The           the translucent resin 10. As a result, incident efficiency to the
incident light to each layer of the phosphor layer 6 is                 phosphors 7a, 7b, 7c becomes high and wavelength conver
increased, causing improvement of a luminance and a light               Sion efficiency is enhanced, which improves light intensity
intensity of the light.                                            65   and emitting efficiency of the LED device 1.
  Light (of visible light region) that has been converted in               Instead of molding the mixture of the translucent resin 10
the phosphor layer 6 and finally has reached the inner wall             and the mirror Surface particles 13 in the receSS 4, as shown
          Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 14 of 15


                                                     US 6,982,522 B2
                               7                                                                      8
in FIG. 8, a reflection resin layer 14 comprising the mixture          provide a Substrate 18 made of glass epoxy material, ceramic
of the translucent resin 10 and the mirror surface particles 13        material and So on and integrally form the base 2 on the
may be disposed on the opening of the receSS 4 Separately to           substrate 18. It may be also allowable to form the base 2 by
form a double mold structure. Alternatively, a sheet-like              gluing plates of glass epoxy material.
reflection resin layer 14 may be glued to the Surface layer of            As will be clear from the above description, the LED
the emitting surface or the recess 10 of the device 1.                 device according to the present invention comprises a base
  In addition, as a Still another variation of the above               having a mortar-like receSS with the upper Surface opened,
embodiment, any dye may be mixed in the translucent resin              the inner wall Surface of the receSS constituting a reflection
10 to Suppress an apparent luminance in an initial State. After        surface; a LED chip disposed on the inner bottom of the
using the LED device 1 for a long time, the LED chip 5 is              receSS, a resin filled in the receSS, the resin including
deteriorated and its energy output is reduced, though Simul            phosphors which absorb a part of light emitted from the LED
taneously the dye is decolorized, allowing the transmittance           chip to convert the wavelength thereof and emit light; and a
of the translucent resin 10 to be improved. As a result, even          phosphor layer formed on the reflection Surface, the phos
long time used, apparent decline of the luminance of the               phor layer including the phosphors. Thus, the present inven
LED device 1 can be prevented, providing a long lifetime          15   tion has an effect that the phosphors included in the phos
device.                                                                phor layer effectively convert the light from the LED chip,
  As shown in FIG. 9, an ultraviolet cut filter or ultraviolet         enhancing reflection efficiency and luminance.
reflection member 15 for cutting ultraviolet light having a               The present invention also has an effect that even if the
wavelength of 400 nm or below may be provided on the                   emitting wavelength of the LED chip is 430 nm and below,
emitting Surface or the opening of the receSS 4 of the LED             it is possible to prevent increase of the transmittance in the
device 1. Thus, the influence of the light having a wave               reflection Surface and decrease of the light reflection effi
length of 430 nm or below or the light within a region of              ciency.
ultraviolet wavelength emitted from the LED chip 5 upon a                 Although the present invention has been fully described
user can be reduced, ensuring eye Safety.                              by way of the examples with reference to the accompanying
   On the emitting surface of the LED device 1 may be             25   drawing, it is to be noted that various changes and modifi
provided a phosphor thin layer (not shown) including any               cations will be apparent to those skilled in the art. Therefore,
one of the phosphors 7, 7b, 7c of red, green, blue. The                unless Such changes and modifications otherwise depart
emitting wavelength of the LED device 1 may be monitored               from the Spirit and Scope of the present invention, they
and the Surface of the phosphor thin layer provided on the             should be construed as being included therein.
emitting layer may be trimmed using a laser trimming                     What is claimed is:
method so that a desired wavelength can be obtained. When                1. A LED device, comprising:
the emitting wavelength of the LED device 1 is amended to                a base having a recess with the upper surface opened, the
the desired wavelength, a Single color tone for all LED                     inner wall Surface of the receSS constituting a reflection
devices 1 can be obtained, which reduces the variation in the               Surface;
color tone of the lights emitted from the LED devices 1.          35     a LED chip disposed on the inner bottom of the recess;
  In the above variation of the embodiment, the base 2 is                a resin filled in the receSS, the resin including phosphors
made of metal material, though a heat pipe (not shown) may                 which absorb a part of light emitted from the LED chip
be disposed inside the base 2. Thus, the thermal resistance                 to convert the wavelength thereof and emit light; and
of the LED device 1 can be reduced and the LED chip 5 can                a phosphor layer formed on the reflection Surface, the
be driven under a large current, increasing the luminance of      40        phosphor layer including the phosphors, wherein the
the LED device 1.                                                           phosphor layer comprises a plurality of phosphor layers
  As shown in FIG. 10, A protrusion 2a protruding from the                  each of which is excited to emit a different wavelength
center portion of the bottom of the base 2 may be formed and                of light from each other.
may be fit into a mounting substrate 16 (substrate for heat              2. A LED device as claimed in claim 1, wherein the
sink such as Al Substrate) on which the LED device 1 is to        45   emitting wavelength of the LED chip is 430 nm or below.
be mounted. Thus, the heat generated from the LED chip 5                 3. A LED device as claimed in claim 1, wherein the
can be released to the mounting Substrate 16 (outside)                 plurality of phosphor layers are So arranged that the phos
through the protrusion 2a of the base 2, which reduces the             phor layer closer to the outside emits the Shorter wavelength
thermal resistance and increases the drive current of the              of light.
LED chip, resulting in increase of the light intensity of the     50     4. A LED device as claimed in claim 1, wherein the
LED device 1. Furthermore, the protrusion 2a of the base 2             phosphor layer is formed by a method selected from the
is designed to be positioned at the lower position than the            group consisting of vacuum depositing, printing and ink-jet
lower portion of the metal frame 3.                                    applying.
   The method of electric connection between the LED chip                5. A LED device as claimed in claim 1, wherein the
5 and the terminal electrodes 3a, 3b is not limited to the        55   phosphors are enclosed by micro-capsules each comprising
above embodiments. For example, as shown in FIG. 11, wire              Si as a main component.
bonding may be conducted between the terminal electrodes                 6. A LED device as claimed in claim 1, wherein the base
3a, 3b of the metal frame 3 and the LED chip 5 using Au                is made of glass or metal material.
wires 8a, 8b to accomplish the electric connection. Also, as             7. A LED device as claimed in claim 1, wherein the
shown in FIG. 12, bump connection may be conducted                60   phosphor layer is overlaid on a metal plating applied on the
between the terminal electrodes 3a, 3b of the metal frame 3            reflection Surface.
and the LED chip 5 by means of a facedown process to                     8. A LED device as claimed in claim 7, wherein the metal
accomplish the electric connection.                                    plating is applied by means of a composite plating method
  In the above embodiments, the mounting portion of the                in which electrodeposition is conducted as the phosphors are
LED chip 5 is comprised of the insert molding (base 2) of         65   dispersed in the plating liquid of the metal plating.
molding resin and the metal frame 3. However, in stead of                 9. ALED device as claimed in claim 1 further comprising
metal frame 3, as shown in FIG. 13, it may be allowable to             mirror Surface particles each having a mirror Surface, the
         Case 2:21-cv-03208-JHS Document 6-2 Filed 08/13/21 Page 15 of 15


                                                    US 6,982,522 B2
                               9                                                                      10
mirror Surface particles being dispersed in the Surface layer          resin, the reflection resin layer including mirror Surface
of the resin filled in the recess at the rate of 10% or below          particles each having a mirror Surface.
of the Surface area.                                                     12. A LED device as claimed in claim 1 or 10, wherein
  10. A LED device, comprising:                                        dyes are mixed in the resin.
  a base having a receSS with the upper Surface opened, the              13. ALED device as claimed in claim 1 or 10, wherein the
     inner wall Surface of the receSS constituting a reflection        LED device is provided with an ultraviolet cut filter or
     Surface;                                                          ultraviolet reflection member for cutting ultraviolet light
  a LED chip disposed on the inner bottom of the recess;               having a wavelength of 400 nm or below on the opening of
  a resin filled in the receSS, the resin including phosphors          the receSS.
    which absorb a part of light emitted from the LED chip               14. ALED device as claimed in claim 1 or 10, wherein the
    to convert the wavelength thereof and emit light;                  LED device is provided with a phosphor thin layer including
  an ultraViolet rays reflecting material applied on the               the phosphors on the opening of the receSS, the Surface of the
     reflection Surface; and                                           phosphor thin layer being trimmed using a laser trimming
  mirror Surface particles each having a mirror Surface, the           method.
    mirror Surface particles being dispersed in the Surface       15
    layer of the resin filled in the recess at the rate of 10%           15. A LED device as claimed in claim 1 or 10, wherein a
     or below of the Surface area.                                     heat pipe may be disposed inside the base.
  11. ALED device as claimed in claim 1 or 10, wherein the               16. ALED device as claimed in claim 1 or 10, wherein the
LED device further comprises a reflection resin layer dis              center portion of the bottom of the base is protruded below.
posed on the opening of the receSS Separately from the resin,
the reflection resin layer being formed on or glued to the
